DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 have been examined.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application No.: CN201811433495.1 filed in China on November 28th 2019. 

Drawings
The drawings are filled on 11/21/2019 are accepted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi et al. (US Pub. No.: 2003/0063593 A1) in view of Cromer et al. (US Pub. No.: 2005/0165909 A1). 
Regarding claim 1, Koyanagi discloses a MAC address synchronization method for synchronizing a MAC address of a WIFI module and an Ethernet module on a smart host [Figures 2-3, Para. 0050-0051], comprising: the intelligent terminal (Fig. 2, the wireless LAN access point1) acquires the MAC address of the WIFI module (The wireless LAN access point receives association Request from the wireless LAN client A. If connection is successful, the wireless LAN access point acquires the segment number of the wireless LAN client A from the table 14a and transmits Association Response in which the acquired segment number is set (T2) [Para. 0098]); the intelligent terminal sends the obtained MAC address to the control module through the WIFI module (The wireless LAN transmission/reception unit 12 transmits/receives packet data to/from the wireless LAN network through the antenna 11. The packet processing unit 13 performs processing of the wireless LAN access point, e.g., processing of reception data transmitted from the wireless LAN transmission/ reception unit 12 and processing of 
Although Koyanagi discloses everything as applied above, Koyanagi does not explicitly discloses the control module writes the received MAC address to the Ethernet module. However, these concepts are well known in the art as taught by Cromer.
In the same field of endeavor, Cromer discloses the control module [Microcontroller 302] writes the received MAC address to the Ethernet module [Para. 0025].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Cromer method into Koyanagi invention. One of ordinary skill in the art would have been motivated to retrieve other data or information from the System in a similar [Cromer, Para. 0018].

 Regarding claim 2, Koyanagi/Cromer disclose the following steps before the intelligent terminal acquires the MAC address of the WIFI module as discuss above, Koyanagi further discloses connect the intelligent terminal to the specified network (The wireless LAN access point 1 is connected to a wired LAN network 2d. the control module enters a MAC address synchronization mode [Para. 0021 and Para. 0047-0050], and the control module sends instructions to the WIFI module to make the WIFI module enter a state that can be discovered by the intelligent terminal (The wireless LAN access point checks whether it has received Association Request (or Reassociation Request) from a wireless LAN client (S1).. If Yes in S1, the wireless LAN access point searches the table 14.a for a MAC address which coincides with the MAC address of the wireless LAN client, and acquires a segment number (S2) in order to determine a segment where the wireless LAN client which has transmitted this Association Request is to be assigned. If no coinciding MAC address exists, a default segment number is used. The wireless LAN access point checks whether the segment number acquired in S2 is an identification number representing connection rejection (S3). If No in S3, the acquired Segment number is Set in “segment number of the management frame (S4) [Para. 0075-0077]); after discovering the WIFI module, the intelligent terminal sends the information of the specified network to the WIFI module (Subsequently, the wireless LAN access point sets “0” representing Successful connection in the status code of the management frame (S5). Association Response (or Reassociation Response) is transmitted to the wireless LAN client by using the management frame (S6).The wireless LAN client which has received association Response from the wireless LAN access point deter mines that Association with the segment represented by the assigned Segment number is performed, and Stores the received segment number (S7). With this operation, the segment number is and then the WIFI module connects to the specified network (FIG. 18 is a timing chart for explaining the operation of the wireless communication System of the present invention. The operation will be described on the assumption that wireless LAN clients A to C belong to segments 1 to 3, respectively. When a wireless LAN client is located in the network of Segment 1, Association Request is transmitted from the wireless LAN client A to a wireless LAN access point (T1). The wireless LAN access point receives Association Request from the wireless LAN client A. If connection is Successful, the wireless LAN access point acquires the segment number of the wireless LAN client A from the table 14a and transmits Association Response in which the acquired segment number is set (T2) [Para. 0095-0098]); the intelligent terminal searches for the WIFI module [Para. 0084-0085], and the intelligent terminal acquires the MAC address of the WIFI module after the intelligent terminal searches for the WIFI module [Para. 0086-0089]. 

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi et al. (US Pub. No.: 2003/0063593 A1) in view of Cromer et al. (US Pub. No.: 2005/0165909 A1) as applied in claim 2 above, in further view of CHEMEL (US Pub. No.: 2016/0360594 A1).
Regarding claim 4, Koyanagi/Cromer disclose everything as discuss above. 
Although Koyanagi/Cromer disclose everything as applied above, Koyanagi/Cromer do not explicitly discloses wherein the input module is a button or a key. However, these concepts are well known in the art as taught by CHEME.
wherein the input module is a button or a key (The processor 316 may be a microprocessor that runs an operating system such as Linux and a version of the Light Works Engine. Other components in the Light Works Gateway 300 may also be selected for compatibility with Linux. Suitable commercially available processors include, but are not limited to the Broadcom BCM2835 SoC powering the Raspberry Pi or the Texas Instruments AM3359A in the Beagle bone Black. As shown in FIG. 4, the processor 316 is communicatively coupled to the display 311, the memory 312, wireless module 313, Ethernet port 314, and one or more input buttons 315 [Para. 0092]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include CHEME method into Koyanagi/Cromer invention. One of ordinary skill in the art would have been motivated to use functionality can be built out without any need to push changes to hundreds of remote appliances [CHEMEL, Para. 0074]).

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi et al. (US Pub. No.: 2003/0063593 A1) in view of Cromer et al. (US Pub. No.: 2005/0165909 A1) as applied in claim 2 above, in further view of Kubota (US Pub. No.: 2008/0209071 A1).
Regarding claim 5, Koyanagi/Cromer disclose everything as discuss above. 
Although Koyanagi/Cromer disclose everything as applied above, Koyanagi/Cromer do not explicitly discloses. However, these concepts are well known in the art as taught by Kubota.
wherein the information of the specified network comprises name and password of the network (The authentication switch 105 performs authentication processing in cooperation with the RADIUS server 6 based on the authentication key within a frame received from the terminal. The authentication is an identifier (ID) or password manually input from a terminal user, or a value read from an Integrated Circuit (IC) card held by a user [Para. 0237]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Kubota method into Koyanagi/Cromer invention. One of ordinary skill in the art would have been motivated to determined based on the destination MAC address (01:80:C2:00:00:03) or Ethernet Type value (0x888e) of the frame whether or not a frame is an authentication frame [Kubota, Para. 0235].
Allowable Subject Matter

Claims 3, 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465


/DHARMESH PATEL/
Examiner, Art Unit 2465

	
/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465